DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Applicant has amended the claimed invention from closed-ended language such as “consisting of” to the transitional phrase “consisting essentially of” which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention (emphasis added).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11, 13, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 3:
Claim 2 requires a weight of the bit driver to be at least 5 times a weight of the conventional cutting bit.  The open-ended, claimed range of the ratio of the weight of the bit driver to the weight of the conventional cutting bit is at least 5 times, which means greater than or equal to 5 times; or in other words the claimed range is from 5 times to infinity times.  Claim 3, which depends directly from claim 2, requires the weight of the bit driver is at least 10 times the weight of the conventional cutting bit.  The open-ended, claimed range of the ratio of the weight of the bit driver to the weight of the conventional cutting bit is at least 10 times, which means greater than or equal to 10 times; or in other words the claimed range is from 10 times to infinity times.  The claimed range 

Claim 11:
Claim 4 requires the diameter of the disk to be at least 25% larger than the diameter of the elongated body.  The open-ended, claimed range of the ratio of the diameter of the disk to the diameter of the elongated body is at least 25% larger, which means greater than or equal to 25% larger; or in other words the claimed range is from 25% larger to infinity larger.  Claim 11, which depends directly from claim 4, requires the diameter of the disk to be at least 50% larger than the diameter of the elongated body..  The open-ended, claimed range of the ratio of the diameter of the disk to the diameter of the elongated body is at least 50% larger, which means greater than or equal to 50% larger; or in other words the claimed range is from 50% larger to infinity larger.  The claimed range recited in claim 11 is already required of claim 4.  Therefore, claim 11 fails to further limit the subject matter of the claim upon which it depends.

Claim 13:
Claim 6 requires the diameter of the elongated body is at least 25% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit.  The open-ended, claimed range of the ratio of the diameter of the elongated body to the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit is at least 25% larger, which means greater than or equal to 25% larger; or in other words the 

Claim 14:
Claim 7 requires the cross-sectional area of the elongated body is at least 50% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit.  The open-ended, claimed range of the ratio of the cross-sectional area of the elongated body to the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit is at least 50% larger, which means greater than or equal to 50% larger; or in other words the claimed range is from 50% larger to infinity larger.  Claim 14, which depends directly from claim 7, requires the cross-sectional area of the elongated body is at least 100% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit.  The open-ended, claimed range of the ratio of the cross-sectional 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krekeler (US 3,769,683).

Claim 1:
Krekeler discloses bit driver for use in inserting a cutting bit into a receptacle bore of a tool holder or cutting equipment (abstract) the bit driver consisting essentially of: an elongated body (89) configured for being grasped by a user (figs. 12-18, col. 11, lines 49-58), the elongated body (89) including a lower end having a distal face (94), with a shaped cavity (95) in the distal face (94) extending into the elongated body (89) (fig.18, col. 12, lines 18-23), the shaped cavity (95) having one or more sections of a tapered annular surface that is configured to conform to an outer surface of a bit end of a conventional cutting bit, to hold the cutting bit aligned along an axis of the elongated body (figs. 16-18, col. 11, line 57 bridging col. 12, line 3) and a driving end (towards 92) opposite the lower end, and (B) a disk (92) secured to the top end of the elongated body (89), the disk (92) extending radially outward from the driving end of the elongated body (89), the disk (92) having a flat upper surface having a diameter or area target surface larger than a diameter of the elongated body, for receiving an impact delivered by a hammer (91) applied along the axis of the elongated body (89) (figs. 16-18, col. 11, lines 9-12 and col. 12, lines 54-57).

Claim 10:
Krekeler discloses the bit driver of Claim 1, wherein the bit driver is for use in inserting a cutting bit (17) into a receptacle bore (26) of a tool holder (18) or cutting equipment (figs. 2, 16-18, col. 5, line 57 bridging col. 6, line 4);  wherein upon receiving the impact delivered by the hammer, the base end (19) of the cutting bit (17) is inserted into the receptacle bore (26) (figs. 2, 16-18, col. 5, line 57 bridging col. 6, line 4).

Claim 17:
The recitation "the disk is secured permanently to the top end of the elongated body by welding" is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, §102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is the bit driver of claim 1 comprised of steel or other metal.
Krekeler discloses the bit driver of Claim 1, wherein the material of the bit driver is a metal.

Claim 18:
Krekeler discloses the bit driver of Claim 1, wherein no portion of the inside surface of the tapered annular surface (95) of the bit driver contacts the cutting tip (22) of the cutting bit (17) (fig.16, col. 5, lines 59-61 and col. 11, lines 45-60).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-4, 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krekeler as applied to claim 1 above, and further in view of Rivers (US 7,117,955 B2).

Claim 2:
Krekeler discloses the bit driver of Claim 1; and, Krekeler fails to disclose the weight of the bit driver is at least 5 times the weight of the conventional cutting bit. Rivers discloses a driver cap assembly (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25). Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…a weight of the bit driver is at least 5 times a weight of the conventional cutting bit…” is a variable which achieves the recognized result of adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler to be at least 5 times the weight of the conventional cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 5 times the weight of the conventional cutting bit because it has been held that where the In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 3:
Krekeler in view of Rivers renders obvious the bit driver of Claim 2; and, Krekeler in view of Rivers fails to disclose the weight of the bit driver is at least 10 times the weight of the conventional cutting bit.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…a weight of the bit driver is at least 10 times a weight of the conventional cutting bit…” is a variable which achieves the recognized result of adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler to be at least 10 times the weight of the conventional cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 10 times the weight of the conventional cutting bit because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 4:
Krekeler discloses the bit driver of Claim 1; and, Krekeler fails to disclose the diameter of the disk is at least 25% larger than the diameter of the elongated body.  Instead, Krekeler discloses the diameter of the disk is larger than the diameter of the elongated body by an undefined amount (see figs. 12-18).  Rivers discloses a driver cap assembly (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25).  Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the disk is at least 25% larger than the diameter of the elongated body…” is a variable which achieves the recognized result of providing a larger surface area for applying the force and adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 2, lines 20-25 and col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the disk diameter of Krekeler to be at least 25% larger than the diameter of the elongated body since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 25% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 6:
Krekeler discloses the bit driver of Claim 1; and, Krekeler fails to disclose the diameter of the elongated body is at least 25% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25).  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the elongated body is at least 25% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit…” is a variable which achieves the recognized result of adding mass by providing a larger cross-sectional area to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler by providing the diameter of the elongated body to be at least 25% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 25% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 11:
Krekeler in view of Rivers renders obvious the bit driver of Claim 4; and, Krekeler in view of Rivers fails to disclose the diameter of the disk is at least 50% larger than the diameter of the elongated body.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the disk is at least 50% larger than the diameter of the elongated body…” is a variable which achieves the recognized result of providing a larger surface area for applying the force and adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 2, lines 20-25 and col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the disk diameter of Krekeler in view of Rivers to be at least 50% larger than §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 50% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 13:
Krekeler in view Rivers renders obvious the bit driver of Claim 6; and Krekeler in view of Rivers fails to disclose the diameter of the elongated body is at least 50% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the elongated body is at least 50% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit…” is a variable which achieves the recognized result of adding mass by providing a larger cross-sectional area to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler in view of Rivers by providing the diameter of the elongated body to be at least 50% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 50% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Allowable Subject Matter
Claims 5, 7, 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15:
The prior art of record fails to disclose or fairly suggest the bit driver of claim 1; wherein the driving end of the elongated body further comprises a shaped projection along the axis of the elongated body that is surrounded by a shoulder; and the disk has an opening that receives the shaped projection, and an underside resting on the shoulder of the elongated body.

Claim 16:
The prior art of record fails to disclose or fairly suggest the bit driver of Claim 17, wherein the top end of the elongated body further comprises a shaped projection along the axis of the elongated body that is surrounded by a shoulder, and the driving end consists of a disk secured to the top end of the elongated body, the disk has having an opening that receives the shaped projection and an underside resting on the shoulder of the elongated body, wherein the disk is secured permanently to the elongated body.
Examiner note: Should applicant elect the allowable subject matter recited in claim 15; then claim 16, as recited, would be rejected under rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Response to Arguments
Rejections under 35 U.S.C. § 112
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 February 2021, with respect to the rejections of claims 4, 5, 11 and 12 under 35 U.S.C. § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant argues the larger diameter as shown in Figure 3 provides protection to the hand of the user from inadvertent or accidental swings with the hammer that may miss or glance off the target as recited by the claimed invention.

Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 February 2021, with respect to the rejections of claims 1-4, 6, 10, 11 and 13 under 35 U.S.C. § 103 have been fully considered and are persuasive. Applicant has amended the claimed invention to require additional features that are not disclosed or fairly suggested by examiner’s proposed combination of Rivers and Leonard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xia Yanguang (CN 105058323 A) discloses an anti-smashing hand nail and wall chiseling device comprising a disk extending radially outward from the driving end of an elongated body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.